Citation Nr: 1522651	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  07-29 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984 and March 1990 to July 1993, with service in the U.S. Army Reserve and Ohio Army National Guard from August 1980 until his retirement from the Reserve in July 1993; presumably, this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal is before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.  

The Board remanded the matter on appeal in December 2013 and August 2014.


FINDING OF FACT

A lumbar spine disorder did not begin during service or until many years after, is not related to the Veteran's in-service gunshot injury, is not caused or aggravated by any service-connected disability or disabilities, and is not related to service in any other way.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice and opportunity for the Veteran to respond was provided by letter dated in August 2012, and the Veteran's claim was thereafter readjudicated, most recently in an October 2014 supplemental statement of the case.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, Social Security Administration (SSA) records, and statements from the Veteran's family members have been obtained.  Also, the Veteran was provided a VA examination in connection with his claim in January 2014, and an addendum report in September 2014.  The examination and addendum reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the January 2014 examination report and September 2014 addendum, the agency of original jurisdiction substantially complied with the Board's December 2013 and August 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2010 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ sufficiently complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be also granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  However, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309 are inapplicable to periods of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the claimant is afforded the benefit of the doubt.

As reflected in a May 2005 statement and in his September 2010 testimony before the Board, the Veteran asserts that a lumbar spine disorder is the result of a gunshot wound to the face that he incurred in service.  As reflected in a March 2005 statement and in his September 2010 testimony before the Board, the Veteran alternatively asserts that his lumbar spine disorder is secondary to his service-connected disabilities.  The Veteran's service-connected disabilities are as follows: posttraumatic stress disorder (PTSD) with major depressive disorder, recurrent, severe; gunshot wound to the face with blindness of the right eye; migraine/tension headaches associated with gunshot wound to face; temporomandibular dysfunction, residuals of fractured mandible, secondary to gunshot wound; epiphora, right eye, associated with gunshot wound; and mild paralysis of the right face secondary to gunshot wound.

The Veteran's service treatment records reflect that, in November 1982, it was noted that the Veteran complained of having diarrhea and headache for two days and now having pain in his back; the assessment was viral syndrome.  In October 1983, he complained of back and stomach pains, which were again assessed as being in connection with a viral syndrome.  On July 1984 examination for separation from service, the Veteran was noted to have had a normal clinical evaluation of the spine and musculoskeletal system, no lumbar spine problems were noted, and he reported that he did not have and had never had recurrent back pain.

A March 1989 note from a private physician indicates that the physician treated the Veteran that day for back spasms, and that it was recommended that the Veteran maintain complete bed rest for four to five days.  There is no indication in the note or elsewhere in the record that any such spasms were incurred during or the result of service.

On March 1988 examination in connection with the Veteran's Reserve service, and on June 1992 service examination, the Veteran was noted to have had a normal clinical evaluation of the spine and musculoskeletal system, no lumbar spine problems were noted, and the Veteran reported that he did not have and had never had recurrent back pain.  

Private hospital and treatment records dated from August 1992 to October 1992 reflect that, in August 1992, the Veteran suffered a gunshot wound to the left side of the face with the round going through the mouthpiece of a public phone and entering the lower left side of the face through his open mouth, with fragments going into the right maxillary sinus and through the right orbital floor, and small fragment also exiting the back of the left side of the neck and left shoulder. 

On February 1993 examination for separation from service, the Veteran was noted to have had a normal clinical evaluation of the spine and other musculoskeletal system, despite being noted to have had numerous medical problems related to the August 1992 gunshot wound.  At the time, the Veteran reported a history of swollen or painful joints, and of recurrent back pain.  However, in explaining these reports, the Veteran reported pain and edema of the left upper back post gunshot wound in August 1992, and recurrent left upper back pain secondary to the gunshot wound. 

In a January 2001 statement to VA, the Veteran indicated that he wished to file a claim for swelling of the back.  A January 2001 VA treatment record reflects that the Veteran reported that he would like to get his disability increased for his back, which he stated was injured when his eye was.

VA treatment records reflect that, in July 2000, the Veteran presented with complaints of back and chest pain for four days, describing pain starting at the left infrascapular region, radiating anteriorly to the chest, which was exacerbated by any movement of the upper body and very deep breathing.  Musculoskeletal examination revealed reproducible mild to moderate tenderness on palpation of the muscles in the left infrascapular region, and the assessment was musculoskeletal pain/spasm.

January 2001 to November 2004 VA treatment records reflect consistent treatment for residuals of the Veteran's gunshot wound including headaches, facial problems, and eye problems.  An April 2003 note reflects that the Veteran complained of chronic neck pain related to old trauma from a gunshot wound.  In March and April 2003, the Veteran presented for recurrent back spasms.  It was noted that the Veteran was status post gunshot wound of the face with an exit wound to the back.  

A November 2004 private treatment record reflects that the Veteran presented with a complaint of low back pain and was diagnosed with acute lumbar sprain.  

November 2004 VA treatment records reflect that the Veteran reported injuring his back two weeks prior while bending over and cleaning out his bathtub.  He complained of leg pain and weakness, which had begun the day prior.  Follow-up treatment records reflect continuing treatment for lower back pain.  

In March 2005, the Veteran reported having had upper, mid, and lower back pain symptoms off and on since his 1992 gunshot wound, which he reported entered through the left upper back and went into his mouth. 

On a June 2005 disability assessment examination in connection with a claim for SSA benefits, the Veteran reported that he was seriously injured in service when he suffered a gunshot to the face.  He asserted that the bullet fragment traveled down his spine to his back.  It was noted on examination that there was no bullet fragment in the spine.  The Veteran further reported that the pain that started since his accident was mostly in his shoulder, but that as time went on the pain was now in his shoulder and lower back.

In a May 2005 statement, the Veteran asserted that his gunshot wound to the face in August 1992 left him "having severe back pain."  He also provided statements, dated in May 2005, from his mother and fiancé indicating that the Veteran had current back problems, and from his brother indicating that, since the Veteran had been discharged from service, he had "been experiencing excruciating pain and suffering," and that "[h]e suffer[ed] from acute back pain" and other problems.

During his September 2010 Board hearing, the Veteran testified that he first developed back problems following his in-service gunshot wound.  He stated, "Before the gunshot wound [] I had no back spasms, no back problems or anything like that," but that after "the initial gunshot wound," he "had problems with [his] neck," as "the bullet exited out of [his] back and [by his] neck."

On January 2014 VA examination, the examiner diagnosed lumbosacral strain and degenerative joint disease.  At the time, the Veteran reported that, as he began to recover from his August 1992 gunshot wound, he began having lower back pain, and now with age he was having more and more low back pain.  After examining the Veteran and reviewing the record, the VA examiner opined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by service.  The examiner stated that the Veteran's service treatment records showed no treatment for complaints of low back pain or strain during active duty, and that the first documentation of low back pain was in November 2004, during a VA emergency room visit, at which time the Veteran stated that he had injured his lower back after cleaning the bathtub in October 2004.  The examiner determined that it was less likely than not that the Veteran's lumbar pain began during active duty or one year post active duty.

In a September 2014 addendum, another VA examiner, after reviewing the record, determined that it was less likely than not that the Veteran's low back condition was related to his service-connected disabilities, to include the residuals of his gunshot wound to the face and upper extremity, or to active duty, because of the lack of medically-based, clinical evidence to support a primary and/or secondary relationship.  The examiner stated that it was less likely than not that the Veteran's claimed lumbosacral back strain was related to, was secondary to, or was aggravated by PTSD because of the lack of medically-based, clinical evidence in the current literature and protocols, procedures, and policies within VA, as well as the different etiological mechanisms responsible for Veteran's claimed conditions.  The examiner based these conclusions on clinical review of the record and the current medical literature.

The examiner acknowledged the Veteran's service-connected disabilities.  However, the examiner stated that the current medical literature is silent for an anatomical and functional nexus between lumbar spine strain and residuals from a gunshot wound to the face and shoulder, and that, clinically, the active duty records were silent for diagnosis, treatment, and/or event associated with lumbosacral strain.  The examiner stated that, in addition, November 2004 low back spine radiographs were normal, and that the clinical complaint at that time indicated that the Veteran presented with a back injury two weeks prior and that, therefore, the clinical evidence strongly supported a direct cause of low back injury associated with such trauma.  The examiner stated that, furthermore, the January 2014 VA examiner diagnosed lumbar spine strain, with objective findings that included normal physical examination and radiographs consistent with "slight interval progression of degenerative disc and facet changes at the lumbosacral junction," and that lumbar spine strain with slight radiographic changes of the soft tissues was consistent with a normal aging process.

The examiner further stated that, in the alternative, there was no medically-based, clinical evidence to support a nexus between a normal aging process of the lumbosacral region of the spine and service connection for residuals of a gunshot wound to the upper shoulder region and face as, clearly, residuals of a gunshot wound to the upper extremity and face are anatomically separate from those structures responsible for low back strain associated with short paraspinal muscles and disc changes.  She therefore determined that it was less likely than not that the Veteran's claimed low back condition was related to his service-connected disabilities, to include residuals of gunshot wound to the face and upper extremity, and active duty.

The examiner further explained that there was no medically-based, clinical evidence to support a nexus between PTSD and the Veteran's lumbar spine disorder as, collectively, VA and current medical literature lacked medically-based, clinical evidence from natural historical and/or randomized clinical trials that correlated objective findings associated with age-appropriate lumbosacral strain and PTSD.  She therefore determined that it was less likely than not that the Veteran's claimed lumbosacral back strain was related to, secondary to, or aggravated by PTSD because of the lack of medically-based, clinical evidence in current literature and protocols, procedures, and policies within VA, as well as the different etiological mechanisms responsible for the two conditions.  

In this case, the Veteran's service connection claim must be denied.  

The record does not reflect that any lumbar spine disorder either began shortly after or resulted from the Veteran's August 1992 gunshot injury to the face; rather, the record reflects that the Veteran consistently reported upper left back problems, including pain and spasms, from the time of the gunshot injury until 2004.  The treatment records immediately following the injury reflect that the gunshot left a small fragment exiting the back of the left side of the neck and left shoulder.  On February 1993 separation examination, while the Veteran reported a history of swollen or painful joints and recurrent back pain, he explained this history as pain and edema of the left upper back, and recurrent left upper back pain, resulting from his gunshot wound.  In July 2000, the Veteran reported back pain and described it as starting at the left infrascapular region that was exacerbated by upper body movement, and there was tenderness in the left infrascapular region.  Also, on March and April 2003 treatment for recurrent back spasms, it was noted that the Veteran was status post gunshot wound of the face with an exit wound to the back.  The record reflects no complaints of lower back pain until November 2004, when the Veteran reported recently injured his back while cleaning his tub.  Moreover, on his June 2005 disability assessment examination, the Veteran reported that the pain that started with his accident was mostly in his shoulder, but that, as time went on, he also had pain in his lower back.  In this regard, as the record does not reflect any lumbar spine disorder until many years after the Veteran's separation from service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a)for chronic diseases are not applicable.  

Thus, while the Veteran first indicated in January 2001 that he wished to file a claim for swelling of the back, and while a January 2001 VA treatment record reflects that the Veteran reported that he would like to get his disability increased for his back, the contemporaneous medical records during this period, and from August 1992 to October 2004 generally, consistently indicate that such "back" swelling and problems were of his left upper back.

The Board acknowledges the Veteran's current contentions that he first began having back problems beginning with his August 1992 gunshot wound, including his March 2005 report of having had upper, mid, and lower back pain symptoms off and on since his 1992 gunshot wound, as well as the Veteran's brother's contentions that, since the Veteran had been discharged from service, he had "been experiencing excruciating pain and suffering," and that "[h]e suffer[ed] from acute back pain" and other problems.  However, these statements, all made subsequent to the Veteran's October 2004 lumbar spine injury, are consistently contradicted by the contemporaneous medical evidence from August 1992 to October 2004, including the Veteran's own reports therein, reflecting that he complained of upper left back problems, where the bullet fragment exited, and reflecting no complaints or problems relating to the lumbar spine.  The Board therefore finds these later statements not to be credible insofar as they assert any lumbar spine problems originating with the Veteran's August 1992 gunshot wound.  

The Board also finds that the Veteran's lumbar spine disorder is not otherwise related to service.  While VA treatment records in November 1982 and October 1983 reflect some complaint of back and stomach pain related to acute viral syndromes, no lumber spine disorder was ever diagnosed or noted in service, the Veteran was consistently noted to have had a normal evaluation of the back on service examinations, and he denied any history of recurrent back pain on examinations dated in July 1984, March 1988, and June 1992.  The Board again notes that, while a March 1989 note from the Veteran's private physician indicates treatment that day for back spasms and recommendation of bed rest for four to five days, there is no indication in the note or elsewhere in the record that any such spasms were incurred during or the result of service.  Moreover, the Veteran himself has not asserted back problems prior to his August 1992 gunshot wound, and specifically denied any such prior back problems during his September 2010 Board hearing.

Furthermore, the only competent and probative medical opinions regarding whether the Veteran's current lumbar spine disorder is related to service are those of the January 2014 and September 2014 VA examiners.  The January 2014 VA examiner determined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by service, noting that the first documentation of low back pain was in November 2004, during a VA emergency room visit, at which time the Veteran stated that he had injured his lower back after cleaning the bathtub in October 2004.  The September 2014 VA examiner further stated that the clinical evidence, specifically the normal November 2004 low back spine radiographs and the fact that the Veteran presented with a back injury two weeks prior and that, strongly supported a direct cause of low back injury associated with such trauma, and that the January 2014 VA examination findings were consistent with a normal aging process.

The Board finds the examiners' opinions and rationales to be persuasive.  The January 2014 VA examiner considered the Veteran's own given history, examined the Veteran, and reviewed the record, and the September 2014 VA examiner reviewed the entire record, including the January 2014 VA examination report.  Also, each gave clear rationales with bases consistent with the evidence of record.  As discussed above, while the Veteran was noted to have had some back pain associated with a viral syndrome, service treatment records reflect no lumbar spine disorder or treatment for the lumbar spine, and the Veteran's complaints of "back" pain prior to October 2004 pertained to the left upper back, which was affected by the gunshot injury he incurred; the earliest indication of lumbar spine or lower back pain is the November 2004 records of treatment for an October 2004 low back injury.  Moreover, there is no competent and probative evidence, such as a medical opinion, contradicting the opinions of the VA examiners, and the Veteran has not identified any.  

Finally, the evidence reflects that no current lumbar spine disorder is secondary to any service-connected disability or disabilities.  The most probative evidence on the matter, and the only competent and probative opinion addressing the matter, is the opinion of the September 2014 VA examiner in her addendum.  The examiner determined that the Veteran's lumbar spine disorder was not related to, secondary to, or aggravated by any of his service-connected disabilities, to include the residuals of his gunshot wound and his mental disorder.  The examiner based this determination on the lack of any medically-based, clinical evidence in current literature of any such relationship and the different etiological mechanisms responsible for Veteran's separate conditions.  The Board finds the examiner's opinion to be persuasive.  Again, the examiner reviewed the entire record, including the January 2014 VA examination report, and provided opinions based on the clinical evidence, including the pertinent medical literature.  Also, again, there is no competent and probative evidence, such as a medical opinion, contradicting the VA examiner's opinion, and the Veteran has not identified any.

Therefore, the evidence weighs against a finding that a lumbar spine disorder began during service or until many years after, is related to the Veteran's in-service gunshot injury, is caused or aggravated by any service-connected disability or disabilities, or is related to service in any other way.  Accordingly, service connection for a lumbar spine disorder, to include as secondary to a service-connected disability, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a lumbar spine disorder, to include as secondary to a service-connected disability, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


